Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments

3.	Applicant’s arguments, filed on 06/15/2021, with respect to independent claims 1 and 9 have been fully considered and are persuasive.  The rejection of Office Action sent on 03/15/2021 has been withdrawn and new ground(s) of rejection has been applied. 


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No. US 2018/0097446 A1; hereinafter Wang) in view of Freeman et al. (Pub No. US 2016/0116925 A1; hereinafter Freeman) further in view of CHEN et al. (Pub No. US 2019/0280586 A1; hereinafter Chen).
Regarding Claim 1, Wang teaches an output high power transformer (See high power transformer 24A and 24B and it is converting from high power source 2 or high power grid in Fig. 1, therefore it is high power transformer; See [0022]-[0023]), comprising a primary (7A in Fig. 1; See [0035]) and a secondary (5A ibn Fig. 1; See [0035]) in galvanic isolation (See [0013]) forming a flyback converter (converter 16 is flyback converter; See [0022], [0035]), wherein:
the primary comprises at least one primary winding (See winding 24A in Fig. 1; See [0035]) and a primary rectifier (32 in Fig. 1; See [0042]) comprising a junction diode circuit (32 in Fig. 1 has diodes; See [0042]); the secondary comprises at least one secondary winding (See secondary winding 24B in Fig. 1; See [0035]); and

Wang is silent about primary winding having at least two primary turns, secondary winding having at least one secondary turn; at the secondary at least one Silicon Carbide diode.
Freeman teaches primary winding having at least two primary turns (primary side Np has 11 turns; See [0433]), secondary winding having at least one secondary turn (secondary Ns has 1 turn; See [0433]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman by using primary winding having at least two primary turns, secondary winding having at least one secondary turn, as taught by Freeman in order to provide better efficiencies and create more control over electrical inrush currents from rail sources (Freeman; [0032]).
Wang in view of Freeman is silent about at the secondary at least one Silicon Carbide diode.
Chen teaches regarding flyback converter (See [0083]) at the secondary at least one Silicon Carbide diode (diode in secondary in Fig. 1; See [0069]).

Regarding Claim 3, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 1.Chenfurther teaches comprising a printed circuit board (PCB) (See [0069) and a PCB connector (See [0069]) for electrical and mechanical connection of the primary winding and the secondary winding to the printed circuit board (See [0069]).
Regarding Claim 4, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 3.  Wang further teaches comprising an isolation system (galvanic isolation; See [0013]) at the connector between the primary winding and the secondary winding (desired configuration; See [0013]).
Regarding Claim 8, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 1. Chen further teaches wherein the primary winding and the secondary winding are made of a copper foil (See [0069], [0073]).
Regarding Claim 9, Wang teaches a power module (1 in fig. 1; See [0023]) comprising transformer (See transformer 24A and 24B in Fig. 1; See [0023]), each transformer comprising a primary  (7A in Fig. 1; See [0035]) and a secondary (5A 
the primary comprises at least one primary winding (See winding 24A in Fig. 1; See [0035]) a primary rectifier (32 in Fig. 1; See [0042]) comprising a junction diode circuit (32 in Fig. 1 has diodes; See [0042]); the secondary comprises at least one secondary winding (See secondary winding 24B in Fig. 1; See [0035]); and
the flyback converter (See [0022]) comprises at the primary at least one metal-oxide-semiconductor field-effect transistor (MOSFET) (primary side has MOSFET 14A in Fig. 1; See [0038]), notably a Silicon Carbide MOSFET (See [0038]), and at the secondary at least one diode (secondary has diode 36 in fig. 1; See [0036]).
Wang is silent about at least two electrically coupled transformers, primary winding having at least two primary turns, secondary winding having at least one secondary turn; at the secondary at least one Silicon Carbide diode.
Freeman teaches at least two electrically coupled transformers (See two electrically coupled transformers 102 and 152 in Fig. 39), primary winding having at least two primary turns (primary side Np has 11 turns; See [0433]), secondary winding having at least one secondary turn (secondary Ns has 1 turn; See [0433]).

Wang in view of Freeman is silent about at the secondary at least one Silicon Carbide diode.
Chen teaches regarding flyback converter (See [0083]) at the secondary at least one Silicon Carbide diode (diode in secondary in Fig. 1; See [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Freeman and Wang by using at the secondary at least one Silicon Carbide diode, as taught by Chen in order to achieve soft switching solid state transformers and converters, and their operation and application (Chen; [0003]).
Regarding Claim 10, Wang in view of Freeman further in view of Chen teaches an assembly comprising at least two power modules according to claim 9. Wang further teaches wherein the at least two power modules are electrically independent (power modules 12A and 10 are electrically independent in Fig. 1).
Regarding Claim 11, Wang in view of Freeman further in view of Chen teaches a transmitter (Freeman’s 24 in Fig. 2 transmits power; [0122]) comprising at least one modulator (Freeman; [0039]) and at least one power module (Freeman; See [0024]) according to claim 9.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freeman further in view of Chen further in view of VALDIVIA-GUERRERO et al. (Pub No. US 2017/0250023 A1; hereinafter VALDIVIA-GUERRERO) further in view if Hu et al. (Pub No. US 2013/0285786 A1; hereinafter Hu).
Regarding Claim 2, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 1. Wang in view of Freeman further in view of Chen teaches is silent about further comprising a shell-type transformer core having an elongated central limb, configured to receive the primary winding and the secondary winding, and two outer limbs, wherein each of the two outer limbs comprises at least one discrete air-gap, each air-gap defining a non-ferromagnetic volume oriented transversally to a longitudinal axis of the central limb.
VALDIVIA-GUERRERO teaches further comprising a shell-type transformer core having an elongated central limb (See 50 in Fig. 6B), configured to receive the primary winding and the secondary winding (See Fig. 6B), and two outer limbs, (300 in fig. 6B) wherein each of the two outer limbs comprises at least one discrete air-gap, each air-gap oriented transversally to a longitudinal axis of the central limb (See air gap in Fig. 6B).

Wang in view of Freeman further in view of Chen further in view of VALDIVIA-GUERRERO are silent about each air-gap defining a non-ferromagnetic volume.
Hu teaches each air-gap defining a non-ferromagnetic volume (See [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Wang, Freeman, Chen, VALDIVIA-GUERRERO by using each air-gap defining a non-ferromagnetic volume, as taught by Hu in order to maintain excellent stability (Hu; [0024]).
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freeman further in view of Chen further in view of CHEN et al. (Pub No. US 2016/0225514 A1; hereinafter Chen1).
Regarding Claim 6, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 1. Wang in view of Freeman further in view of Chen are silent about wherein the secondary comprises at least four secondary winding.
Chen1 teaches wherein the secondary comprises at least four secondary winding (See [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Wang, Freeman, Chen by using the secondary comprises at least four secondary winding, as taught by Chen1 in order to modify, replace or repair one or more winding (Chen1; [0061]). 
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freeman further in view of Chen further in view of Herbert et al. (Pub No. US 2015/0326132 A1; hereinafter Herbert).
Regarding Claim 7, Wang in view of Freeman further in view of Chen teaches the transformer according to claim 1.  Wang in view of Freeman further in view of Chen is silent about wherein the primary winding and the secondary winding are made of Litz wire.
Herbert teaches transformer windings are made if Litz wire (See [0063]).
.
9.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freeman further in view of Chen in view of Zhang et al. (Pub No. US 2016/0178788 A1; hereinafter Zhang).
Regarding Claim 12, Wang in view of Freeman further in view of Chen teaches wherein the system comprises at least on transmitter according to claim 11.
Wang in view of Freeman further in view of Chen are silent about a system for injecting a current, wherein the system comprises at least on transmitter  connected to at least two injection electrodes configured to be inserted in the soil or connected to a loop-antenna.
Zhang teaches a system (system in Fig. 2 and Fig. 5) for injecting a current (See abstract, [0025], [0029]), wherein the system comprises at least on transmitter (220 in Fig. 2) connected to at least two injection electrodes (505 and 510 in Fig. 5) configured to be inserted in the soil or connected to a loop-antenna (antenna in Fig. 2 and Fig. 5 is connected to soil 140 in Fig. 2).

Regarding Claim 14, Wang in view of Freeman further in view of Chen teaches a transmitter according to claim 11.
Wang in view of Freeman further in view of Chen is silent about a kit of parts for geophysical measurements of a transfer function between an injected current in a soil or in a loop-antenna and a soil electromagnetic field induced by said injected current, wherein the kit of parts comprises:
a transmitter which is connected to at least two injection electrodes configured to be inserted in the soil or loop antenna; and 
a receiver, which is configured to measure the soil electromagnetic field induced by the injected current.
Zhang teaches a kit of parts for geophysical measurements (See abstract) of a transfer function (See the transfer functions from Fig. 11-Fig. 15) between an injected current in a soil or in a loop-antenna and a soil electromagnetic field induced by said injected current (resistivity is a function of electromagnetic field of soil; See abstract), wherein the kit of parts comprises:
a transmitter (220 in Fig. 2) which is connected to at least two injection electrodes (505 and 510 in Fig. 5) configured to be inserted in the soil or loop antenna (antenna in Fig. 2 and Fig. 5 is connected to soil 140 in Fig. 2, See [0025], [0029]); and 
a receiver (225 in Fig. 2; See [0018]), which is configured to measure the soil electromagnetic field induced by the injected current (See [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Wang, Freeman and Chen by using a kit of parts for geophysical measurements of a transfer function between an injected current in a soil or in a loop-antenna and a soil electromagnetic field induced by said injected current, wherein the kit of parts comprises: a transmitter which is connected to at least two injection electrodes configured to be inserted in the soil or loop antenna; and a receiver, which is configured to measure the soil electromagnetic field induced by the injected current, as taught by Zhang in order to measure fluid properties of soil (Zhang; [0001]).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freeman further in view of Chen further in view of Zhang further in view of Avila et al. (Pub No. US 2008/0068119 A1; hereinafter Avila).
Regarding Claim 13, Wang in view of Freeman further in view of Chen further in view of Zhang teaches the system according to claim 12.  Wang in view of Freeman further in view of Chen further in view of Zhang is silent about being 
Avila teaches being configured to be powered by an engine-generator (See abstract) working in a tension coupling mode (See [0014]), wherein the engine-generator is a single-phase or a three-phase engine-generator (See [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Wang, Freeman, Chen and Zhang by being configured to be powered by an engine-generator working in a tension coupling mode, wherein the engine-generator is a single-phase or a three-phase engine-generator, as taught by Avila in order to reduce magnetic field distortion (Avila; [0021]).

Allowable Subject Matter
11.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, none of the prior art fairly teaches or suggests the transformer according to claim 1, wherein the primary winding and the secondary winding are magnetically coupled by being wound around the central limb in an 


Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Wang et al. (Pub No. US 2020/0112241 A1) teaches Target Value for Primary-Side Switch Based on Signal.
	b. Sato et al. (Pub No. US 2021/0099091 A1) discloses Current Sense Circuit.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867   
                                                                                                                                                                                                     /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858